DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed April 23, 2021 have been fully considered but they are not persuasive. At the outset, the Examiner acknowledges the amendments to claims 1 and 4.  Applicant has amended independent claim 1 to remove process limitations, thereby removing the rejection under 35 U.S.C. 112(b) applied in the previous rejection.  However, after reviewing the amended claim, the Examiner contends that the claim is unclear with respect to the location of the claimed wrinkles.  As presented, it is unclear if claim 1 intends to recite the wrinkles located on the conductor, the flexible substrate, or both the conductor and the substrate.  Additionally, the Examiner notes that the word “wrinkles” only requires two wrinkles to be present; however, 2 winkles will not necessarily provide for multiple invaginations filled with the hydrophilic surface coating.  Given this interpretation, the Examiner contends that claim 1 is unclear with respect to the location of the wrinkles, and therefore is indefinite under 35 U.S.C. 112(b).
With respect to the prior art rejections, Applicant has argued that the combination of Pegan et al., in view of Andelman do not meet the claim limitations.  Specifically, Applicant argued that reference to Andelman teaches a coating that is not irreversibly attached to the conductor, thus the coating of Andelman does not meet the limitation of a water soluble coating as recited in the claims.  The Examiner contends that Applicant’s arguments are not commensurate with the scope of the claims as at no point does independent claim 1 recite any compounds and/or molecules being removed from the surface of the electrodes.  The Examiner .
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be 
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”.
	
For claim 1, it is not readily apparent that the hydrophilic coating disposed on the conductor also fills the space formed by wrinkles in the substrate.  It is unclear if Applicant intends to recite additional hydrophilic coating on the surface of the substrate, or if Applicant is referring to the coating disposed on the conductor.  The Examiner requests that Applicant clarify whether the hydrophilic coating that fills the space formed by wrinkling is disposed on the conductor, or it Applicant is reciting additional hydrophilic coating disposed on the surface of the substrate.  For the purposes of examination, the Examiner will read any hydrophilic coating disposed on a conductor or electrode as filling the space formed by wrinkles in the substrate.
For claim 1, the Examiner notes that the claim is directed to a sensor; however, at no point does the claim recite the device being capable of sensing or detecting.  As such, the Examiner contends that any prior art device comprising a flexible substrate, conductor, and a water soluble hydrophilic surface coating arranged in the manner recited by claim 1 meets all the claim limitations.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the claim is unclear with respect to the location of the wrinkles as the Examiner is unable to determine if the wrinkles are located on the conductor, the substrate, or both.  Furthermore, the Examiner notes that the word “wrinkles” only requires two wrinkles to be present; however, 2 winkles will not necessarily provide for multiple invaginations filled with the hydrophilic surface coating.  For the purposes of examination, the Examiner will consider wrinkles disposed on either a substrate or a conductor as meeting the claim limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 10, 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pegan et al., (Lab Chip. 2013, 13, 4205-4209) in view of Andelman (US 2014/0346046).
Regarding claims 1 and 2, Pegan et al., teach a flexible shrink induced electrode comprising a flexible polyolefin film (substrate, page 4205 left column last paragraph, page 4206 Fabrication of Shrunk Electrodes), and a conductor disposed on the flexible substrate (page 4206, Fabrication of Shrunk Electrodes). Pegan et al., also teach the polyolefin film and the electrodes forming wrinkles after a thermal shrinking process (page 4207, right column, second paragraph). Pegan et al., do not teach a hydrophilic coating disposed on the conductor.
Andelman teaches a polarized electrode for flow through capacitance wherein the electrode comprises an ion conductive coating (paragraph 0100). Andelman teaches that the coating may be any polymer or gel including polyvinyl pyrolidone (paragraph 0100). Andelman teaches that it is advantageous to utilize a hydrophilic coating on an electrode as a means of reducing electronic leakage, and prevent conductive electrode particles from washing off the electrode (paragraph 0100).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Pegan et al., wherein an electrode comprises a hydrophilic coating 
Regarding claims 3 and 4, Pegan et al., teach gold electrodes (page 4206, Fabrication of Shrunk Electrodes).
Regarding claims 7, 10, and 11, Andelman teaches polyvinyl pyrolidone as the hydrophilic coating (paragraph 0100).
Regarding claim 16, Pegan et al., teach the wrinkles as micron-scaled invaginations (page 4207, right column, second paragraph).
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Pegan et al., (Lab Chip. 2013, 13, 4205-4209) in view of Andelman (US 2014/0346046) as applied to claim 1 above, and further in view of Mathur et al., (US 2015/0047978).
Regarding claims 5 and 6, Pegan et al., in view of Andelman do not teach conductor comprising one-dimensional nanotubes.
Mathur et al., teach a biosensor having nanostructured electrodes wherein the electrodes comprising one-dimensional nanotubes (paragraphs 0012, 0024, 0029, 0034). Mathur et al., teach that it is advantageous to provide nanotubes on an electrode surface as a means of increasing the surface area of the electrode, thereby increasing the sensitivity and accuracy of an assay (paragraphs 0029, 0034).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Pegan et al., in view of Andelman, to provide one-dimensional nanotubes on the electrode in order to increase the surface area of the electrode as taught by Mathur et al.
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pegan et al., (Lab Chip, 2013, 13, 4205-42091 in view of Andelman (US 2014/03460461 as applied to claim 7 above, and further in view of Glezer et al., (US 2003/01137131).
Regarding claims 8 and 9, Pegan et al., in view of Andelman do not teach the hydrophilic coating being a natural aqueous soluble polymer, or protein.
Glezer et al., teach an apparatus for conducting multiple measurements on a sample wherein the apparatus comprises electrodes coated with proteins (paragraph 0109). Glezer et al., teach that it is advantageous to coat electrodes with proteins as a means of adding blocking groups to prevent non-specific binding on the electrodes (paragraph 0109).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Pegan et al., in view of Andelman to include electrodes coated with proteins in order to prevent non-specific binding as taught by Glezer et al.
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pegan et al.. (Lab Chip, 2013, 13, 4205-42091 in view of Andelman (US 2014/03460461) as applied to claim 1 above, and further in view of Ferguson et al., (US 2016/01661861).
Regarding claims 12-14, Pegen et al., in view of Andelman do not teach the sensor further comprising an aptamer specific to kanamycin.
Ferguson et al., teach a sensor for analyte detection and monitoring wherein the sensor comprises an aptamer specific to kanamycin (paragraphs 0080, 0081, 0203, 0213). Ferguson et al., teach that it is advantageous to utilize an aptamer as a means of providing specific binding affinity for a target molecule (paragraph 0081).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Pegan et al., in view of Andelman to form a sensor comprising an .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pegan et al.. (Lab Chip, 2013, 13, 4205-42091 Andelman (US 2014/03460461 in view of Ferguson et al., (US 2016/01661861 as applied to claim 14 above, and further in view of Kang et al., (Anal Chem. 2009 November 1: 81(21)1 and Swensen et al., (J. Am. Chem. Soc., 2009, 131 (12)).
Regarding claim 15, Ferguson et al., teach an aptamer similar to that of SEQ ID NO: 1 in that the prior art aptamer comprises a nucleotide sequence specific to kanamycin that is identical to that of the instant claim (paragraph 0213, SEQ ID NO: 2). Reference to Ferguson et al., also teach the kanamycin aptamer bound to methelyne blue (paragraph 0213, SEQ ID NO: 2). Ferguson et al., do not teach the kanamycin sequence having a C6-disulfide linker on the 5’ end and a (CEb)7 linker for methylene blue.
Kang et al., teach electrochemical based DNA sensors wherein the 5’ end of an aptamer comprises a C6-dusulfide linker (Reagents, page 2). Reference to Swensen et al., teach electrochemical aptamer based sensors wherein methylene blue is attached to the 3’ end of the aptamer by a (CH2)7 linker (Materials, page 4263). The Examiner is reading the use of a 5’ C6- disulfide linker and 3’ (CH2)7 with methylene blue as the use of a known technique to improve similar devices (see MPEP 2141 III C). The Examiner contends that the teachings of Kang et al., and Swensen et al., show that the 5’ C6-disulfide linker and 3’ (CH2)7 linker are known within the art, and are commercially available (Kang et al., Reagents page 2 and Swensen et al., Materials page 4263).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Pegan et al., in view of Andelman, in view of Ferguson et al., to .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798